722 F.2d 213
IRON ARROW HONOR SOCIETY, a "tap" or recognition associationfor men, et al., Plaintiffs-Appellants,v.Margaret M. HECKLER, Secretary of the Department of Healthand Human Services, et al., Defendants-Appellees.
No. 80-5663.
United States Court of Appeals,Fifth Circuit.*Unit B
Jan. 9, 1984.

Du Fresne & Du Fresne, Elizabeth J. Du Fresne, Steel, Hector & Davis, Joseph P. Klock, Jr., Miami, Fla., for plaintiffs-appellants.
Drew S. Days, III, Asst. Atty. Gen., Irving Goldstein, William Bradford Reynolds, Jessica Dunsay Silver, Walter W. Barnett, U.S. Dept. of Justice, Civ. Rights Div., Washington, D.C., for defendants-appellees.
Appeal from the United States District Court for the Southern District of Florida;  Eugene P. Spellman, Judge.
ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
Before RONEY and ANDERSON, Circuit Judges, and TUTTLE, Senior Circuit Judge.
PER CURIAM:


1
The Supreme Court, --- U.S. ----, 104 S.Ct. 373, 77 L.Ed.2d ---, having granted certiorari to the Court of Appeals for the Fifth Circuit, Unit B, in this case, 702 F.2d 549 (5th Cir.1983), entered its Order vacating the Order of this Court and "remand[ed] to that Court for an entry of an appropriate order directing the District Court to dismiss the action as moot ..."


2
It is therefore ordered that the case is REMANDED to the District Court, which shall enter an order dismissing this case as moot.



*
 Former Fifth Circuit case, Section 9(1) of Public Law 96-452--October 14, 1980